Citation Nr: 0916115	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from November 1971 to August 
1975 and September 1975 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied, in pertinent part, the 
Veteran's claims of service connection for bilateral hearing 
loss and for tinnitus.  Although the Veteran requested a 
Travel Board hearing when he perfected a timely appeal on 
these claims in March 2005, he subsequently withdrew his 
hearing request in September 2006.  See 38 C.F.R. § 20.704.  

In November 2007 and July 2008, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's hearing loss in the right ear, which pre-
existed active service, was not aggravated in service.

3.  The Veteran does not have left ear hearing disability for 
VA compensation purposes.

4.  The Veteran's claimed tinnitus is not related to active 
service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  Left ear hearing loss was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

3.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an August 2003 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the Veteran to submit medical evidence 
relating his disabilities to active service and noted other 
types of evidence the Veteran could submit in support of his 
claims.  The Veteran also was informed of when and where to 
send the evidence.  After consideration of the contents of 
this letter, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for bilateral 
hearing loss or for tinnitus.  Thus, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and January 2008, 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the Board finds that VA met its duty 
to notify the appellant of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claims are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims file; the Veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided VA examinations which addressed 
the contended causal relationships between bilateral hearing 
loss, tinnitus, and active service.  The Veteran's service 
representative asserted in an April 2009 Informal Hearing 
Presentation that the medical opinions in the claims file 
appeared to be contradictory; however, a review of VA 
examiner's opinions dated in January, February, and October 
2008 shows that these examiners ultimately reached the same 
conclusion that the Veteran's current bilateral hearing loss 
and tinnitus are not related to active service.  Given the 
foregoing, the Board finds that additional medical 
examinations are unnecessary.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that his right ear hearing loss, which 
pre-existed active service, was aggravated by in-service 
noise exposure.  He also contends that he incurred left ear 
hearing loss and tinnitus during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing 
loss (as an organic disease of the nervous system), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in July 1971, the Veteran's 
history included hearing loss and clinical evaluation was 
normal.  At that time, the Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
30
45
LEFT
30
5
5
0
5

On periodic physical examination in November 1971, the 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
X
45
LEFT
30
5
5
X
5

Hearing loss was noted in the summary of defects and 
diagnoses.

On outpatient treatment in February 1973, the Veteran 
reported poor hearing and distortion of words, a sensation of 
fullness in the outer ear, and some tinnitus.  It was noted 
that the Veteran's right ear audiogram "indicates severe 
hearing loss" which existed prior to service.  The Veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
90
95
105
105
LEFT
15
15
5
10
15

The results for the Veteran's right ear were circled and 
marked "incorrect" next to a set of initials.  

In May 1973, it was noted that the Veteran had been re-tested 
and "previous audiometric discrepancies [were] corrected.  
Hearing is essentially within normal limits."

In February 1974, objective examination showed normal 
tympanic membranes and external ear canals and slurred speech 
"like [a] deaf person."  The impression was sensorineural 
hearing loss in the right ear and rule-out combined 
conductive loss in addition.  

On ears, nose, and throat (ENT) consult later in February 
1974, it was noted that the Veteran had experienced right-
sided hearing loss "since early infancy."  The Veteran's 
ENT examination was within normal limits.  Audiogram showed 
normal hearing in the left ear and bone conduction testing 
showed severe sensorineural hearing loss in the right ear 
"in the range of" 80 to 105 decibels.  The in-service ENT 
examiner noted that "the speech recognition threshold in the 
right ear is far above this level at 40 [decibels]...This 
discrepancy in the audiogram leads me to believe that [the 
Veteran] is making his hearing loss appear to be worse in the 
right ear than it really is."  This in-service examiner 
noted, however, that there was definite sensorineural hearing 
loss in the right ear "probably in the range of" 
40 decibels "across the speech frequencies."

On outpatient treatment in June 1974, it was noted that the 
Veteran first had been diagnosed with sensorineural hearing 
loss in the right ear in March 1973 "probably secondary to 
infection or viral disease of childhood.  The audiogram was 
rather equivocal and a definite sensory neural level could 
not be established."  The Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
30
30
LEFT
20
10
0
0
0

The in-service examiner noted that repeat testing showed a 
definite sensorineural hearing loss "in the range of 50 to 
55 decibels across all frequencies."  Speech discrimination 
was normal.  The impression was sensorineural hearing loss 
secondary either to viral disease or congenital hearing loss 
in infancy or childhood.

The Veteran was placed on a permanent physical profile due to 
sensorineural hearing loss in November 1974.  At that time, 
it was noted that the Veteran had a history of right-sided 
hearing loss "documented apparently since infancy.  The 
[Veteran] stated that he adapted to this hearing loss and has 
had no real problems at the present time."  It was noted 
that the Veteran's ENT examination in February 1973 was 
within normal limits although "he was found to have a 
hearing deficit in the range of 90-100 decibels in the right 
ear in all ranges."  A subsequent audiogram showed severe 
sensorineural hearing loss in the right ear "in the range of 
80-105 decibels."  

On audiological evaluation in April 1975, the Veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
75
80
LEFT
15
15
10
10
10

At the Veteran's separation physical examination later in 
April 1975 at the end of his first period of active service, 
it was noted that he experienced ear infections periodically 
and hearing loss related to the ear infections.  The Veteran 
reported a history of hearing loss.  His pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
80
80
80
LEFT
10
10
10
15
15

At the Veteran's enlistment physical examination in September 
1975 at the beginning of his second period of active service, 
the Veteran's history included hearing loss which the in-
service examiner attributed to "previous ear infections."  
Clinical evaluation was normal.  The Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
X
65
LEFT
15
10
5
X
10

Defective hearing was noted in the summary of defects and 
diagnoses.  

At the Veteran's separation physical examination in September 
1977 at the end of his second period of active service, he 
reported a history of hearing loss.  Clinical evaluation was 
normal.  The Veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
60
65
LEFT
15
10
5
5
10

The post-service medical evidence shows that, on a private 
audiological evaluation in April 2000, the Veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
40
45
50
LEFT
20
20
15
20
25

On VA examination in January 2008, the Veteran's complaints 
included right ear hearing loss, difficulty hearing in the 
right ear, and constant bilateral tinnitus.  He reported in-
service noise exposure as a fuel specialist with hearing 
protection worn.  He denied any civilian or recreational 
noise exposure.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records, and 
noted that the Veteran was seen in 1973 and 1974 for right 
ear hearing loss and tinnitus and the in-service 
determination that these problems "existed prior (either 
viral or congenital) to military service."  The Veteran's 
history included a severe right ear infection as a child.  
The Veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
35
LEFT
10
10
5
15
20

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 100 percent in the left ear.  
Tympanometry was within normal limits.  The VA examiner 
opined that the Veteran's claimed hearing loss and tinnitus 
were less likely as not caused by or a result of military 
noise exposure.  This examiner also opined that the Veteran's 
documented right ear hearing loss existed prior to service 
and "no exacerbation" of this hearing loss was seen in the 
Veteran's service treatment records.  The diagnosis was 
sensorineural hearing loss in both ears.

On VA examination in February 2008, the Veteran complained of 
hearing loss and tinnitus.  The Veteran stated that his 
tinnitus currently was intermittent "about two or three 
times per week."  The VA examiner noted that no claims file 
was available for review although he reviewed the Veteran's 
January 2008 VA examination and was provided medical history 
information by the Veteran.  Physical examination showed an 
intact right tympanic membrane with some evidence of 
tympanosclerosis and a clear left tympanic membrane and 
external left ear canal.  The VA examiner opined that he 
could not provide an opinion whether the Veteran's hearing 
loss or tinnitus was related to service without resorting to 
mere speculation because the claims file was not available.  
"With the limited information I have, it is certainly more 
likely than not that some of his hearing loss may have been 
aggravated by the military."  The VA examiner also opined 
that "it is certainly possible that" the Veteran's reported 
in-service noise exposure aggravated his hearing loss.  The 
assessment was tinnitus and hearing loss.  

In an October 2008 opinion, the VA examiner who evaluated the 
Veteran in February 2008 noted that he had reviewed the 
claims file and now could provide "a more definitive 
opinion."  After reviewing the Veteran's claims file, 
including his service treatment records and post-service VA 
and private treatment records, the VA examiner concluded that 
"there does not appear to be enough evidence to indicate 
[the Veteran] has tinnitus or hearing loss as [a] result of 
any activities in the military."  This examiner also opined 
that the Veteran's pre-existing hearing condition (right ear 
hearing loss) made it less likely than not that his current 
hearing loss and tinnitus were related to active service.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
bilateral hearing loss and tinnitus.  The Veteran's service 
treatment records show that hearing loss was noted on his 
enlistment physical examination at the beginning of his first 
period of active service.  The Veteran also reported a pre-
existing history of right ear hearing loss since childhood or 
infancy to multiple in-service examiners who treated his 
hearing problems during active service.  In February 1973, 
the Veteran's right ear audiogram showed severe right ear 
hearing loss which existed prior to service although these 
results were marked "incorrect."  The Veteran's hearing was 
within normal limits when it was re-tested in May 1973.  In 
June 1974, an in-service examiner determined that the 
Veteran's sensorineural hearing loss was secondary either to 
viral disease or congenital hearing loss in infancy or 
childhood.  When the Veteran was placed on a permanent 
physical profile in November 1974, it was noted that he had a 
history of right-sided hearing loss "documented apparently 
since infancy."  The Board notes that the auditory 
thresholds for the Veteran's left ear hearing obtained during 
his first period of active service are not considered a 
disability for VA purposes.  See 38 C.F.R. § 3.385 (2008).  
At the Veteran's separation physical examination in April 
1975 at the end of his first period of active service, it was 
noted that he had hearing loss related to periodic ear 
infections.  

At the Veteran's enlistment physical examination in September 
1975 at the beginning of his second period of active service, 
the Veteran's history included hearing loss due to "previous 
ear infections."  It does not appear that the Veteran was 
treated for hearing loss during his second period of active 
service.  The Veteran also reported a history of hearing loss 
at his separation physical examination in September 1977 at 
the end of his second period of active service.  Because the 
Veteran's right ear hearing loss pre-existed active service 
and was not aggravated by active service, and because his in-
service auditory thresholds in the left ear are not 
considered a disability for VA purposes, service connection 
for sensorineural hearing loss as a chronic disease is not 
warranted.  See generally 38 C.F.R. §§ 3.307, 3.309. 

The post-service medical evidence shows that the Veteran 
currently experiences right ear hearing loss and his left ear 
hearing loss is not considered a disability for VA purposes.  
See 38 C.F.R. § 3.385.  As the VA examiner noted in January 
2008, however, neither the Veteran's bilateral hearing loss 
nor his claimed tinnitus are related to active service.

The Veteran and his service representative rely on the VA 
examiner's February 2008 opinion as support for the claims of 
service connection for bilateral hearing loss and tinnitus.  
In February 2008, the VA examiner noted that he could not 
opine on the contended causal relationships between bilateral 
hearing loss, tinnitus, and active service without resorting 
to mere speculation because the Veteran's claims file was not 
available for review.  The Veteran reported in February 2008 
that "events in the military aggravated his hearing loss" 
but these events were not identified.  The VA examiner 
stated, "With the limited information I have, it is 
certainly more likely than not that some of his hearing loss 
may have been aggravated by the military."  This examiner 
also opined that "it is certainly possible that" the 
Veteran's reported in-service noise exposure aggravated his 
hearing loss.  Current regulations provide that service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2008); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even 
if the VA examiner's February 2008 opinion is viewed in the 
light most favorable to the Veteran, this evidence does not 
establish service connection for bilateral hearing loss or 
tinnitus.  Further, the Veteran's reported history in 
February 2008 of in-service aggravation of his right ear 
hearing loss is not supported by a review of his service 
treatment records.  As a different VA examiner noted when she 
reviewed the Veteran's claims file one month earlier in 
January 2008, there was "no exacerbation" of the Veteran's 
hearing loss during active service.  Because it appears that 
the VA examiner who saw the Veteran in February 2008 was not 
"informed of the relevant facts" concerning the lack of in-
service aggravation of the Veteran's pre-existing right ear 
hearing loss, the February 2008 opinion is entitled to little 
probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

The VA examiner who saw the Veteran in February 2008 
subsequently reviewed the Veteran's claims file and provided 
another opinion in October 2008 concerning the contended 
causal relationships between bilateral hearing loss, 
tinnitus, and active service.  The Veteran's service 
representative contended in an April 2009 Informal Hearing 
Presentation that, because the VA examiner's October 2008 
opinion "appears to differ" from his February 2008 opinion, 
VA should rely on the February 2008 opinion.  A review of the 
October 2008 opinion shows that, once the VA examiner had 
reviewed the Veteran's claims file, he provided "a more 
definitive opinion" that the Veteran's bilateral hearing 
loss and tinnitus were not related to active service.  This 
examiner also opined that the Veteran's pre-existing hearing 
condition (right ear hearing loss) made it less likely than 
not that his current hearing loss and tinnitus were related 
to active service.

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions.  As a lay 
person, however, the Veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the Veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Thus, the Veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


